Exhibit 10.45

EXECUTION COPY

 

 

AMENDED AND RESTATED SALE AGREEMENT

by and between

GREIF PACKAGING LLC,

DELTA PETROLEUM COMPANY, INC.,

AMERICAN FLANGE & MANUFACTURING CO., INC.,

OLYMPIC OIL LTD.,

TRILLA-ST. LOUIS COPORATION

and each other entity from time to time party hereto as an Originator,

as Originators

and

GREIF RECEIVABLES FUNDING LLC,

as the SPV

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

  

SECTION 1.1 Definitions

     2   

SECTION 1.2 Other Terms

     4   

SECTION 1.3 Computation of Time Periods

     5   

ARTICLE II SALE AND PURCHASE OF RECEIVABLES

  

SECTION 2.1 Sale

     5   

SECTION 2.2 Intent of the Parties; Grant of Security Interest

     6   

SECTION 2.3 No Recourse

     6   

SECTION 2.4 No Assumption of Obligations

     6   

SECTION 2.5 UCC Filing

     6   

ARTICLE III CONSIDERATION AND PAYMENT

  

SECTION 3.1 Purchase Price

     7   

SECTION 3.2 Subordination

     8   

ARTICLE IV ADMINISTRATION AND COLLECTION

  

SECTION 4.1 Servicing of Receivables

     9   

SECTION 4.2 Deemed Collections

     9   

SECTION 4.3 Actions Evidencing Purchases

     10   

ARTICLE V REPRESENTATIONS AND WARRANTIES

  

SECTION 5.1 Mutual Representations and Warranties

     10   

SECTION 5.2 Originators’ Additional Representations and Warranties

     12   

SECTION 5.3 Notice of Breach

     15   

ARTICLE VI COVENANTS

  

SECTION 6.1 Mutual Covenants

     15   

SECTION 6.2 Affirmative Covenants of the Originator

     16   

SECTION 6.3 Negative Covenants of the Originator

     18   

ARTICLE VII TERM AND TERMINATION

  

SECTION 7.1 Term

     20   

SECTION 7.2 Effect of Purchase Termination Date

     20   

ARTICLE VIII INDEMNIFICATION

  

SECTION 8.1 Indemnities by the Originator

     20   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE IX MISCELLANEOUS PROVISIONS

  

SECTION 9.1 Waivers; Amendments

     22   

SECTION 9.2 Notices

     23   

SECTION 9.3 Governing Law

     23   

SECTION 9.4 Integration

     23   

SECTION 9.5 Severability of Provisions

     23   

SECTION 9.6 Counterparts; Facsimile Delivery

     23   

SECTION 9.7 Successors and Assigns; Binding Effect

     23   

SECTION 9.8 Costs, Expenses and Taxes

     23   

SECTION 9.9 No Proceedings; Limited Recourse

     24   

SECTION 9.10 Further Assurances

     24   

SCHEDULES

  

Schedule I Perfection Representations, Warranties and Covenants

  

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED SALE AGREEMENT

This AMENDED AND RESTATED SALE AGREEMENT, dated as of September 30, 2013 (this
“Agreement”), by and between GREIF PACKAGING LLC, a Delaware limited liability
company (“GP”), DELTA PETROLEUM COMPANY, INC., a Louisiana corporation, AMERICAN
FLANGE & MANUFACTURING CO. INC., a Delaware corporation, OLYMPIC OIL LTD., an
Illinois corporation, TRILLA-ST. LOUIS CORPORATION, an Illinois corporation, and
each other entity from time to time party hereto, as an Originator (each, an
“Originator” and collectively, the “Originators”), and GREIF RECEIVABLES FUNDING
LLC, a Delaware limited liability company (the “SPV”). The parties hereto agree
as follows:

WITNESSETH:

WHEREAS, in the ordinary course of its business, the Originators acquire and
originate, from time to time, Receivables and related rights arising pursuant to
certain Contracts between the Originators and various Obligors;

WHEREAS, GP owns all of the outstanding membership interests of the SPV;

WHEREAS, the Originators wish to sell, contribute or otherwise convey certain
Conveyed Receivables and Related Assets to the SPV, from time to time, and the
SPV is willing to purchase or otherwise acquire Receivables and Related Assets
from the Originators, on the terms and subject to the conditions set forth
herein;

WHEREAS, the Originators and the SPV intend the conveyances effected hereunder
to be true sales or contributions, as the case may be, of Conveyed Receivables
and Related Assets (including all of the Originators’ rights, titles and
interests in and to any related Contracts) by the Originators to the SPV,
providing the SPV with the full benefits of ownership of the Conveyed
Receivables and Related Assets, and the Originators and the SPV do not intend
the conveyances effected hereunder to be characterized as loans from the SPV to
the Originators;

WHEREAS, the Originators and the SPV acknowledge that a lien and security
interest in the Conveyed Receivables and certain of the Related Assets sold,
contributed or otherwise conveyed by the Originators to the SPV hereunder has
been granted and assigned by the SPV pursuant to the Second Tier Agreement (as
hereinafter defined) and the related Transaction Documents to PNC Bank, National
Association, as Agent, on behalf of the Secured Parties;

WHEREAS, GP and the SPV are parties to that certain Sale Agreement, dated as of
December 8, 2008 (the “Existing Agreement”); and

WHEREAS, the parties hereto wish to amend and restate the Existing Agreement;

NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration, and the mutual terms and covenants contained herein, the parties
hereto agree to amend and restate the Existing Agreement as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. All capitalized terms used herein shall have the
meanings specified herein or, if not so specified, the meaning specified in, or
incorporated by reference into, the Second Tier Agreement (all such meanings to
be equally applicable to the singular and plural forms of the terms defined). As
used in this Agreement, the following terms shall have the following meanings:

“Asset Purchase Price” is defined in Section 3.1(a).

“Conveyed Receivable” shall mean each Receivable sold by an Originator to the
SPV in accordance with Section 2.1.

“Deferred Purchase Price” is defined in Section 3.1(b).

“Initial Purchases” is defined in Section 2.1(a).

“Initial Purchase Dates” is defined in Section 2.1(a).

“Minimum Capital Test” shall mean a test that is satisfied on any day when
(a) the Aggregate Unpaid Balance minus (b) the Net Investment minus (c) the then
outstanding aggregate Deferred Purchase Price is equal to or greater than
$5,000,000.

“Originator Indemnified Amounts” is defined in Section 8.1.

“Originator Indemnified Parties” is defined in Section 8.1.

“Originators” shall have the meaning set forth in the Preamble hereto.

“Permitted Payments” is defined in Section 3.2(b).

“Purchase” shall mean, as the context may require, the Initial Purchases or a
Subsequent Purchase.

“Purchase Date” shall mean the Initial Purchase Dates or a Subsequent Purchase
Date, as the context may require.

“Purchase Termination Date” is defined in Section 7.1.

“Related Assets” shall mean, with respect to each Receivable:

(A) any Returned Goods and documentation or title evidencing the shipment or
storage of any goods relating to any sale giving rise to such Receivable;

(B) all other security interests or liens and property subject thereto from time
to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the related Contract or otherwise, together with all financing
statements and other filings authorized by an Obligor relating thereto;

 

2



--------------------------------------------------------------------------------

(C) all guarantees, indemnities, warranties, letters of credit, insurance
policies and proceeds and premium refunds thereof and other agreements or
arrangements of any kind from time to time supporting or securing payment of
such Receivable, whether pursuant to the Contract related to such Receivable or
otherwise;

(D) all records, instruments, documents and other agreements (including any
Contract with respect thereto) related to such Receivable;

(E) all Collections with respect to such Receivable;

(F) all rights, remedies, powers, privileges, title and interest (but not
obligations) in and to each lock-box address and all Blocked Accounts, into
which any Collections or other proceeds with respect to such Receivable may be
deposited, and any related investment property acquired with any such
Collections or other proceeds (as such term is defined in the applicable UCC);
and

(G) all proceeds of the foregoing.

“Retained Receivable” shall mean: (i) any receivable owed by an obligor which is
an Affiliate of any Originator, or (ii) a receivable owed by any of the obligors
listed on Schedule IV of the Disclosure Letter.

“Returned Goods” means all right, title and interest of any Originator in and to
returned, repossessed or foreclosed goods and/or merchandise the sale of which
gave rise to a Receivable.

“Second Tier Agreement” means the Amended and Restated Transfer and
Administration Agreement, dated as of the date hereof, by and among the SPV, the
Originators, GP, as initial Servicer, PNC Bank, National Association, as a
Managing Agent, an Administrator, a Committed Investor and the Agent, and the
various Investor Groups, Managing Agents and Administrators from time to time
parties thereto.

“Senior Obligations” means all Aggregate Unpaids which may now or hereafter be
owing by the SPV to the Agent and the other Secured Parties.

“Solvent” means “Solvent” means, with respect to any Person at any time, a
condition under which:

(i) the fair value and present fair saleable value of such Person’s total assets
is, on the date of determination, greater than such Person’s total liabilities
(including contingent and unliquidated liabilities) at such time;

(ii) such Person is and shall continue to be able to pay all of its liabilities
as such liabilities mature; and

 

3



--------------------------------------------------------------------------------

(iii) such Person does not have unreasonably small capital with which to engage
in its current and in its anticipated business.

For purposes of this definition:

(A) the amount of a Person’s contingent or unliquidated liabilities at any time
shall be that amount which, in light of all the facts and circumstances then
existing, represents the amount which can reasonably be expected to become an
actual or matured liability;

(B) the “fair value” of an asset shall be the amount which may be realized
within a reasonable time either through collection or sale of such asset at its
regular market value;

(C) the “regular market value” of an asset shall be the amount which a capable
and diligent business person could obtain for such asset from an interested
buyer who is willing to purchase such asset under ordinary selling conditions;
and

(D) the “present fair saleable value” of an asset means the amount which can be
obtained if such asset is sold with reasonable promptness in an arm’s length
transaction in an existing and not theoretical market.

“SPV” shall have the meaning set forth in the Preamble hereto.

“Subordinated Obligations” means all obligations which may now or hereafter be
owing by the SPV to each Originator and its successors or assigns (including the
obligation to pay the purchase price of any Receivable and interest thereon).

“Subsequent Purchase” shall mean each Purchase other than the Initial Purchases.

“Subsequent Purchase Date” shall mean, during the period commencing on the date
hereof and ending on the Purchase Termination Date, the date of any Subsequent
Purchase.

SECTION 1.2 Other Terms. All terms defined directly or by incorporation herein
shall have the defined meanings when used in any certificate or other document
delivered pursuant thereto unless otherwise defined therein. For purposes of
this Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined herein, and
accounting terms partly defined herein to the extent not defined, shall have the
respective meanings given to them under, and shall be construed in accordance
with, GAAP; (b) terms used in Article 9 of the UCC in the State of New York, and
not specifically defined herein, are used herein as defined in such Article 9;
(c) references to any amount as on deposit or outstanding on any particular date
means such amount at the close of business on such day; (d) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement (or
the certificate or other document in which they are used) as a whole and not to
any particular provision of this Agreement (or such certificate or document);
(e) references to any Section, Schedule or Exhibit are references to Sections,
Schedules and Exhibits in or to this Agreement (or the certificate or other
document in which the reference is made) and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such

 

4



--------------------------------------------------------------------------------

Section or definition; (f) the term “including” means “including without
limitation”; (g) references to any law or regulation refer to that law or
regulation as amended from time to time and include any successor law or
regulation; (h) references to any agreement refer to that agreement as from time
to time amended or supplemented or as the terms of such agreement are waived or
modified in accordance with its terms; (i) references to any Person include that
Person’s successors and assigns; (j) headings are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof; and (k) each reference to “Originator” herein refers severally to each
of the Originators as to itself and the Receivables and Related Assets owned by
it from time to time. Notwithstanding the foregoing, the term “Related Assets”
as used herein excludes the SPV’s rights under this Agreement.

SECTION 1.3 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

ARTICLE II

SALE AND PURCHASE OF RECEIVABLES

SECTION 2.1 Sale. (a) As of the date hereof, each of the parties hereto hereby
acknowledges that on the terms and subject to the conditions set forth in the
Existing Agreement, GP sold to the SPV on certain purchase dates prior to the
date hereof (the “Initial Purchase Dates”), and the SPV purchased from GP on
each such Initial Purchase Date, all of GP’s right, title and interest, in, to
and under certain Receivables (other than any Retained Receivable) existing as
of the such Initial Purchase Date, together with all other Related Assets and
all proceeds thereof, whether such Related Assets or proceeds relating thereto
existed at such time or arose or were acquired thereafter. The foregoing
purchases and sales are herein collectively called the “Initial Purchases”. Each
of the parties hereto hereby acknowledges that, as of the date hereof, the
aggregate Deferred Purchase Price for the Initial Purchases is $20,318,923.

(b) On the terms and subject to the conditions set forth herein, each of the
Originators hereby sells to the SPV effective as of each Subsequent Purchase
Date, and the SPV hereby purchases from each of the Originators effective as of
each Subsequent Purchase Date, each Receivable (other than any Retained
Receivable), together with all Related Assets and all proceeds thereof, whether
such Related Assets or proceeds relating thereto exist at such time or arise or
are acquired thereafter, arising on and after the date hereof and through and
including the Termination Date, provided that notwithstanding the foregoing, no
Originator shall have an obligation to sell to the SPV any Receivable or Related
Assets under this Agreement if immediately prior thereto SPV is not solvent.

 

5



--------------------------------------------------------------------------------

SECTION 2.2 Intent of the Parties; Grant of Security Interest. (a) The
Originators and the SPV intend that the sale, assignment and transfer of the
Conveyed Receivables and Related Assets to the SPV hereunder shall be treated as
a sale for all purposes, other than accounting and U.S. federal and state income
tax purposes. If notwithstanding the intent of the parties, the sale, assignment
and transfer of the Conveyed Receivables and Related Assets to the SPV is not
treated as a sale for all purposes, other than U.S. federal and state income tax
purposes, then (i) this Agreement also is intended by the parties to be, and
hereby is, a security agreement within the meaning of the UCC, and (ii) the
sale, assignment and transfer of the Conveyed Receivables and Related Assets
provided for in this Agreement shall be treated as the grant of, and the
Originators hereby grant to the SPV, a security interest in the Conveyed
Receivables and Related Assets to secure the payment and performance of the
Originators’ obligations to the SPV hereunder and under the other Transaction
Documents or as may be determined in connection therewith by applicable Law. The
Originators and the SPV shall, to the extent consistent with this Agreement,
take such actions as may be necessary to ensure that, if this Agreement were
deemed to create a security interest in, and not to constitute a sale of, the
Conveyed Receivables and Related Assets, such security interest would be deemed
to be a perfected security interest in favor of the SPV under applicable Law and
shall be maintained as such throughout the term of this Agreement.

(b) The Originators hereby grant to the SPV a security interest in the Blocked
Accounts as additional collateral to secure the payment and performance of the
Originators’ obligations to the SPV hereunder and under the other Transaction
Documents or as may be determined in connection therewith by applicable Law, and
shall take such actions as may be necessary to ensure that such security
interest would be deemed to be a perfected security interest in favor of the SPV
under applicable Law and shall be maintained as such throughout the term of this
Agreement.

SECTION 2.3 No Recourse. Except as specifically provided in this Agreement, the
purchase and sale of the Conveyed Receivables and Related Assets under this
Agreement shall be without recourse to any Originator.

SECTION 2.4 No Assumption of Obligations. The SPV shall not have any obligation
or liability with respect to any Conveyed Receivables, Contracts or other
Related Assets, nor shall the SPV have any obligation or liability to any
Obligor or other customer or client of any Originator (including without
limitation any obligation to perform any of the obligations of any Originator
under any Conveyed Receivables, Contracts or other Related Assets).

SECTION 2.5 UCC Filing. The Originators shall record and file, at their own
expense, any financing statements (and continuation statements with respect to
such financing statements when applicable) with respect to the Conveyed
Receivables and the Related Assets then existing and thereafter created (and, in
any case, conveyed to the SPV hereunder) for the transfer and grant, as
applicable, of accounts, equipment, instruments, chattel paper and general
intangibles (as defined in the UCC) meeting the requirements of applicable state
law in such manner and in such jurisdictions as are reasonably requested by the
SPV or any Managing Agent and necessary to perfect the transfer and assignment
of such Conveyed Receivables and Related Assets to the SPV (and to the Agent
(for the benefit of the Secured Parties) as assignee thereof). The Originators
have delivered or shall, within two (2) Business Days following the Purchase
Date of any Conveyed Receivable, deliver a file-stamped copy of such financing
statements to the SPV and the Agent, and have taken, or shall take, at the
Originators’ own expense, all other steps as are necessary under applicable Law
(including the filing of any additional financing statements in connection with
any Subsequent Purchase) to perfect such transfers and assignments and has
delivered to the SPV and the Agent, or shall deliver, confirmation of such steps
including any assignments, as are necessary or are reasonably requested by the
SPV or any Managing Agent. The Originators hereby authorize the Servicer to file
such financing statements or take such other action described in this
Section 2.5 on behalf of the Originators, at the Originators’ expense.

 

6



--------------------------------------------------------------------------------

Each Originator further agrees, at its own expense, with respect to the Conveyed
Receivables and Related Assets conveyed by it to the SPV hereunder, on or prior
to each Purchase Date, to indicate on its computer files that such Conveyed
Receivables and Related Assets have been conveyed pursuant to this Agreement.
Each Conveyed Receivable and Related Asset purchased hereunder shall be included
in and become part of the Records.

ARTICLE III

CONSIDERATION AND PAYMENT

SECTION 3.1 Purchase Price.

(a) The SPV hereby agrees to pay each Originator with respect to any Conveyed
Receivables and the Related Assets purchased by the SPV from such Originator on
each Purchase Date a purchase price (in each case, the “Asset Purchase Price”)
equal to the fair market value of all such Conveyed Receivables and Related
Assets then being sold by such Originator to the SPV on such Purchase Date.

(b) The SPV shall pay each Originator the Asset Purchase Price with respect to
each Conveyed Receivable and Related Assets sold by such Originator to the SPV
on the applicable Purchase Date by transfer of funds, to the extent that the SPV
has funds available for that purpose after (i) satisfying the SPV’s current
obligations under the Second Tier Agreement and (ii) taking into account the
proceeds that the SPV expects to receive from the Investors pursuant to the
Second Tier Agreement on such Purchase Date. To the extent that such funds are
insufficient, then at the election of such Originator, either (x) solely with
respect to GP, the remaining Conveyed Receivables and Related Assets shall be
deemed to have been transferred by GP to the SPV as a capital contribution, in
return for an increase in the value of the membership interests of the SPV held
by GP or (y) if the Minimum Capital Test is satisfied and the applicable
Originator so elects, by notice to the Agent, the remainder of the Asset
Purchase Price shall be deferred (the “Deferred Purchase Price”) and shall be
paid by the SPV from time to time when the SPV has funds that are not otherwise
needed to satisfy the SPV’s obligations under the Second Tier Agreement (to the
extent then due and payable), to pay for new Conveyed Receivables and Related
Assets or to pay interest pursuant to subsection 3.1(d); provided, that the
remainder of the Asset Purchase Price shall in any event be payable not later
than one (1) year after the Final Payout Date.

(c) All Conveyed Receivables and Related Assets, if any, that have been conveyed
hereunder by way of capital contribution by an Originator shall be administered
and otherwise treated hereunder in the same way as Conveyed Receivables and
Related Assets that have been conveyed by way of sale.

(d) The SPV shall pay interest on the aggregate Deferred Purchase Price
outstanding from time to time under this Agreement at a variable rate per annum
equal to the rate of interest publicly announced from time to time by PNC as its
“prime rate”. Such interest shall be computed on the basis of the actual number
of days elapsed and a 360 day year and shall be paid on each Settlement Date, to
the extent the SPV has available funds that are not needed to satisfy the SPV’s
obligations under the Second Tier Agreement (to the extent then due and payable)
or to pay for new Conveyed Receivables and Related Assets.

 

7



--------------------------------------------------------------------------------

SECTION 3.2 Subordination.

(a) The payment and performance of the Subordinated Obligations is hereby
subordinated to the Senior Obligations and, except as set forth in this
Section 3.2, the Originators will not ask, demand, sue for, take or receive from
the SPV, by setoff or in any other manner, the whole or any part of any
Subordinated Obligations, unless and until the Senior Obligations shall have
been fully paid and satisfied (the temporary reduction of outstanding Senior
Obligations not being deemed to constitute full payment or satisfaction
thereof).

(b) Notwithstanding clause (a) above and subject to clauses (c) and (e) below,
the SPV may pay the purchase price for the Conveyed Receivables and Related
Assets, interest thereon and other Restricted Payments as provided in
Section 3.1 from funds available in accordance with Section 2.14 of the Second
Tier Agreement (all such payments being herein called “Permitted Payments”).

(c) Prior to payment in full of the Senior Obligations, the Originators shall
have no right to sue for, or otherwise exercise any remedies with respect to,
any Permitted Payment, or otherwise take any action against the SPV or the SPV’s
property with respect to any Permitted Payment.

(d) Should any payment or distribution be received by any Originator upon or
with respect to the Subordinated Obligations (other than Permitted Payments)
prior to the satisfaction of all of the Senior Obligations, such Originator
shall receive and hold the same in trust, as trustee, for the benefit of the
holders of Senior Obligations, and shall forthwith deliver the same to the Agent
(in the form received, except where endorsement or assignment by the Originators
is necessary), for application to the Senior Obligations, whether or not then
due.

(e) In the event of any Event of Bankruptcy with respect to the SPV, (i) the
Originators shall promptly file a claim or claims, in the form required in such
Event of Bankruptcy, for the full outstanding amount of the Subordinated
Obligations, and shall use commercially reasonable efforts to cause such claim
or claims to be approved and all payments or other distributions in respect
thereof to be made directly to the Agent (for the benefit of the holders of
Senior Obligations) until all Senior Obligations shall have been paid and
performed in full and in cash, and (ii) the Originators shall not be subrogated
to the rights of any such holder to receive payments or distributions from the
SPV until one (1) year and one (1) day after payment in full and in cash of all
Senior Obligations.

(f) If at any time any payment (in whole or in part) made with respect to any
Senior Obligation is rescinded or must be restored or returned (whether in
connection with any Event of Bankruptcy or otherwise), the subordination
provisions contained in this Section 3.2 shall continue to be effective or shall
be reinstated, as the case may be, as though such payment had not been made.

 

8



--------------------------------------------------------------------------------

(g) The subordination provisions contained in this Section 3.2 shall not be
impaired by amendment or modification to the Transaction Documents or any lack
of diligence in the enforcement, collection or protection of, or realization on,
the Senior Obligations or any security therefor.

ARTICLE IV

ADMINISTRATION AND COLLECTION

SECTION 4.1 Servicing of Receivables. Notwithstanding the sale of Conveyed
Receivables pursuant to this Agreement, GP, for so long as it acts as Servicer
under the Second Tier Agreement, shall continue to be responsible for the
servicing, administration and collection of the Conveyed Receivables, all on the
terms set out in (and subject to any rights to terminate the initial Servicer as
servicer pursuant to) the Second Tier Agreement.

SECTION 4.2 Deemed Collections.

(a) If on any day the Unpaid Balance of an Eligible Receivable is reduced (but
not cancelled) as a result of any Dilution, the applicable Originator(s) shall
be deemed to have received on such day a Collection of such Receivable in the
amount of such reduction. If on any day an Eligible Receivable is canceled as a
result of any Dilution, the applicable Originator(s) shall be deemed to have
received on such day a Collection of such Receivable in the amount of the Unpaid
Balance (as determined immediately prior to such Dilution) of such Eligible
Receivable.

(b) If on any day any representation or warranty of an Originator set forth in
Section 5.1(d), or Sections 5.2(a) or (h) with respect to any Eligible
Receivable (whether on or after the date of transfer thereof to the SPV as
contemplated hereunder) is determined to be incorrect as of such time when such
representation or warranty was made or confirmed, such Originator shall be
deemed to have received on such day a Collection of such Eligible Receivable in
an amount equal to its Unpaid Balance.

(c) Not later than the second Business Day following any deemed Collection under
Section 4.2(a) or (b), such Originator(s) shall pay to the SPV an amount equal
to such deemed Collection, and such amount shall be paid by the SPV as a
Collection in accordance with Section 2.12 of the Second Tier Agreement.

(d) To the extent that the SPV subsequently receives actual Collections with
respect to any deemed Collections with respect to any Receivable referenced in
Section 4.2(a) or (b) above, the SPV shall pay such Originator an amount equal
to the amount so collected, such amount to be payable in the same manner and
priority as the Deferred Purchase Price.

 

9



--------------------------------------------------------------------------------

SECTION 4.3 Actions Evidencing Purchases. (a) As of the date hereof, each
Originator shall mark its master data processing records evidencing Receivables
with a legend, reasonably acceptable to the SPV, evidencing that the Conveyed
Receivables have been sold in accordance with this Agreement. In addition, each
Originator agrees that from time to time, at its expense, it shall promptly
execute and deliver all further instruments and documents, and take all further
action, that the SPV or its assignee may reasonably request in order to perfect,
protect or more fully evidence the purchases hereunder, or to enable the SPV or
its assigns to exercise or enforce any of their respective rights with respect
to the Conveyed Receivables and Related Assets. Without limiting the generality
of the foregoing, each Originator shall, upon the request of the SPV or its
designee; (i) execute and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate and (ii) mark conspicuously each
Contract evidencing each Retained Receivable with a legend, acceptable to the
SPV, evidencing that the related Retained Receivables have not been sold in
accordance with this Agreement.

(b) Each Originator hereby authorizes the SPV or its designee to (i) file one or
more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Conveyed Receivables and
Related Assets now existing or hereafter arising in the name of such Originator
and (ii) to the extent permitted by the Second Tier Agreement, notify Obligors
of the assignment of the Conveyed Receivables and Related Assets.

(c) Without limiting the generality of Section 4.3(a), each Originator shall,
not earlier than six (6) months and not later than three (3) months prior to the
fifth (5th) anniversary of the date of filing of the financing statements filed
in connection with the Closing Date or any other financing statement filed
pursuant to this Agreement, if the Final Payout Date shall not have occurred:
(i) execute and deliver and file or cause to be filed appropriate continuation
statements; and (ii) deliver or cause to be delivered to the Agent an opinion of
counsel for such Originator in form and substance and delivered by counsel
reasonably satisfactory to the SPV, confirming and updating the opinion
delivered in connection with the Closing Date relating to the validity,
perfection and priority of the SPV’s interests in the Conveyed Receivables.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.1 Mutual Representations and Warranties. Each Originator and the SPV
represents and warrants to the other, as to itself only, that, on each Initial
Purchase Date and on each Subsequent Purchase Date:

(a) Corporate Existence and Power. It (i) is validly existing and in good
standing under the laws of its jurisdiction of formation, (ii) was duly
organized, (iii) has all corporate or limited liability company power and all
licenses, authorizations, consents and approvals of all Official Bodies required
to carry on its business in each jurisdiction in which its business is now and
proposed to be conducted (except where the failure to have any such licenses,
authorizations, consents and approvals would not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect) and (iv) is
duly qualified to do business and is in good standing in every other
jurisdiction in which the nature of its business requires it to be so qualified,
except where the failure to be so qualified or in good standing would not
reasonably be expected to have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(b) Authorization; No Contravention. The execution, delivery and performance by
it of this Agreement, the Second Tier Agreement and the other Transaction
Documents to which it is a party (i) are within its corporate or limited
liability company powers, (ii) have been duly authorized by all necessary
corporate or limited liability company action, (iii) require no action by or in
respect of, or filing with, any Official Body or official thereof (except as
contemplated by this Agreement, (iv) do not contravene or constitute a default
under (A) its organizational documents, (B) any Law applicable to it, (C) any
provision of any indenture, agreement or other instrument evidencing material
Indebtedness to which it is a party or by which any of its property may be bound
or (D) any order, writ, judgment, award, injunction, decree or other instrument
binding on or affecting it or its property except, with respect to clauses (B),
(C) and (D) above, to the extent the contravention or default under such Law,
contractual restriction, order, writ, judgment, award, injunction, decree or
other instrument would not reasonably be expected to have a Material Adverse
Effect, or (v) result in the creation or imposition of any Adverse Claim upon or
with respect to its property (except as contemplated hereby).

(c) Binding Effect. Each of this Agreement and the other Transaction Documents
to which it is a party have been duly executed and delivered and constitute its
legal, valid and binding obligation, enforceable against it in accordance with
their terms, subject to applicable bankruptcy, insolvency, moratorium or other
similar laws affecting the rights of creditors generally (whether at law or
equity).

(d) Preference; Voidability. The SPV shall have given reasonably equivalent
value to each Originator in consideration for the transfer to the SPV of the
Conveyed Receivables and Related Assets from such Originator, and each such
transfer shall not have been made for or on account of an antecedent debt owed
by any Originator to the SPV and no such transfer is or may be voidable under
any section of the Bankruptcy Code.

(e) Compliance with Applicable Laws; Licenses, etc.

(A) It is in compliance in all material respects with the requirements of all
applicable laws, rules, regulations, and orders of all Official Bodies
(including, without limitation, the Federal Consumer Credit Protection Act, as
amended, Regulation Z of the Board of Governors of the Federal Reserve System,
as amended, laws, rules and regulations relating to usury, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy and all other consumer laws, rules and
regulations applicable to the Conveyed Receivables), a breach of any of which,
individually or in the aggregate, would be reasonably likely to have a Material
Adverse Effect.

(B) It has not failed to obtain any licenses, permits, franchises or other
governmental authorizations necessary to the ownership of its properties or to
the conduct of its business (including, without limitation, any registration
requirements or other actions as may be necessary in any applicable jurisdiction
in connection with the ownership of the Contracts or the Conveyed Receivables
and other related assets), which violation or failure to obtain would be
reasonably likely to have a Material Adverse Effect.

(f) Ordinary Course of Business. Each of the Originators and SPV represents and
warrants as to itself that each remittance of Collections by such Originator to
the SPV under this Agreement will have been (i) in payment of a debt incurred by
such Originator in the ordinary course of business or financial affairs of such
Originator and the SPV and (ii) made in the ordinary course of business or
financial affairs of such Originator and the SPV.

 

11



--------------------------------------------------------------------------------

SECTION 5.2 Originators’ Additional Representations and Warranties. Each
Originator represents and warrants to the SPV, as to itself only, that, on each
Initial Purchase Date and on each Subsequent Purchase Date:

(a) Perfection; Good Title. Immediately preceding each Purchase hereunder, each
Originator is the owner of all of the Conveyed Receivables and all Related
Assets to be sold by it pursuant to such Purchase, free and clear of all Adverse
Claims (other than any Adverse Claim arising hereunder or under the Second Tier
Agreement). The representations set forth on Schedule I are true and correct as
applied to each Originator. This Agreement constitutes a valid sale, transfer
and assignment of the Conveyed Receivables and Related Assets to the SPV and,
upon each Purchase, the SPV shall acquire a valid and enforceable perfected
first priority ownership interest or a first priority perfected security
interest in each Conveyed Receivable and all of the Related Assets that exist on
the date of such Purchase, with respect thereto, free and clear of any Adverse
Claim (other than pursuant to this Agreement or the Second Tier Agreement).

(b) Accuracy of Information. All factual information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the SPV, the
Servicer, the Originator or Greif, Inc. or any of their Subsidiaries or
Affiliates in writing to any Investor, Managing Agent or the Agent (including,
without limitation, all information contained in the Transaction Documents) for
purposes of or in connection with this Agreement or any transaction contemplated
herein is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of the SPV, the Servicer, the Originator or Greif,
Inc. or any of their Subsidiaries or Affiliates in writing to any Investor,
Managing Agent or the Agent for purposes of or in connection with this Agreement
or any transaction contemplated herein, when taken as a whole, do not contain as
of the date furnished any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
misleading. The SPV, the Servicer, the Originator and Greif, Inc. and any of
their Subsidiaries or Affiliates have disclosed to each Investor, each Managing
Agent and the Agent (a) all agreements, instruments and corporate or other
restrictions to which SPV, the Servicer, the Originator or Greif, Inc. or any of
their Subsidiaries or Affiliates is subject, and (b) all other matters known to
any of them, that individually or in the aggregate with respect to (a) and
(b) above, would reasonably be expected to result in a Material Adverse Effect.

(c) Tax Status. Each of the Originators has (i) timely filed all tax returns
(federal, state and local) required to be filed by it and (ii) paid or made
adequate provision for the payment of all taxes, assessments and other material
governmental charges, other than those taxes, assessments, or charges that are
being contested in good faith through appropriate proceedings and for which
adequate reserves in accordance with GAAP have been provided and (b) to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(d) Action, Suits. It is not in violation of any order of any Official Body that
would reasonably be expected to have a Material Adverse Effect. Except as set
forth in Schedule 4.1(g) to the Disclosure Letter, there are no actions, suits
or proceedings pending or, to the best knowledge of the SPV, threatened
(i) against the SPV, the Servicer, any Originator or Greif, Inc. or any of their
Subsidiaries or Affiliates challenging the validity or enforceability of any
material provision of any Transaction Document, or (ii) that would reasonably be
expected to have a Material Adverse Effect.

(e) Use of Proceeds. No proceeds of any Purchase hereunder shall be used by an
Originator (i) to acquire any security in any transaction which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, (ii) to acquire any
equity security of a class which is registered pursuant to Section 12 of such
Act or (iii) for any other purpose that violates applicable Law, including
Regulation U of the Federal Reserve Board.

(f) Principal Place of Business; Chief Executive Office; Location of Records.
The principal place of business, chief executive office and the offices where
each Originator keeps all its Records, are located at the address(es) described
on Schedule I of the Disclosure Letter or such other locations notified to the
SPV in accordance with Section 6.3(g) in jurisdictions where all action required
by Section 4.3 has been taken and completed.

(g) Subsidiaries; Tradenames, Etc. As of the date hereof, no Originator has,
within the last five (5) years, operated under any tradename other than its
legal name, and, within the last five (5) years, no Originator has changed its
name, merged with or into or consolidated with any other Person or been the
subject of any proceeding under the Bankruptcy Code. Schedule I of the
Disclosure Letter lists the correct Federal Employer Identification Number of
each Originator.

(h) Nature of Receivables. Each Conveyed Receivable is an Eligible Receivable.
On the Purchase Date of any Conveyed Receivable by the SPV hereunder, no
Originator has any knowledge of any fact (including any defaults by the Obligor
thereunder on any other Conveyed Receivable represented by it to be an Eligible
Receivable) that would cause it or should have caused it to expect any payments
on such Receivable not to be paid in full when due; provided, however, that any
such Receivables may be subject to historical delinquency or default issues to
the same extent as other previous receivables of such Originator.

(i) Credit and Collection Policy. Each Originator has at all times complied in
all material respects with the Credit and Collection Policy with regard to each
Eligible Receivable.

(j) Material Adverse Effect. On and since the Closing Date there has been no
Material Adverse Effect.

(k) No Termination Event. No event has occurred and is continuing and no
condition exists which constitutes a Termination Event or a Potential
Termination Event as applied to any Originator.

(l) Not an Investment Company or Holding Company. No Originator is, or is
controlled by, an “investment company” within the meaning of the Investment
Company Act of 1940, or such Originator is exempt from all provisions of such
act.

 

13



--------------------------------------------------------------------------------

(m) ERISA. Except as, in the aggregate, would not reasonably b expected to have
a Material Adverse Effect, no steps have been taken by any Person to terminate
any Pension Plan the assets of which are not sufficient to satisfy all of any
Originator’s benefit liabilities (as determined under Title IV of ERISA), no
contribution failure has occurred or is expected to occur with respect to any
Pension Plan sufficient to give rise to a lien under Section 302(f) of ERISA,
and each Pension Plan has been administered in all material respects in
compliance with its terms and applicable provision of ERISA and the Code.

(n) Blocked Accounts. The names and addresses of all the Blocked Account Banks,
together with the account numbers of the Blocked Accounts at such Blocked
Account Banks, are specified in Schedule II of the Disclosure Letter (or at such
other Blocked Account Banks and/or with such other Blocked Accounts as have been
notified to the SPV and each Managing Agent and for which Blocked Account
Agreements have been executed in accordance with Section 6.3(g) and delivered to
the Servicer and the Agent). All Blocked Accounts are subject to Blocked Account
Agreements. All Obligors have been instructed to make payment to a Blocked
Account; provided that if cash or cash proceeds other than Collections on
Receivables are deposited into a Blocked Account (the “Excluded Amounts”), such
Excluded Amounts shall not comprise a part of the Related Assets, and the SPV
shall have no right, title or interest in any such Excluded Amounts.

(o) Bulk Sales. No transaction contemplated hereby or by the Second Tier
Agreement requires compliance with any bulk sales act or similar law.

(p) Nonconsolidation. Each Originator shall take all actions required to
maintain SPV’s status as a separate legal entity, including (i) not holding the
SPV out to third parties as other than an entity with assets and liabilities
distinct from such Originator and such Originator’s other Subsidiaries; (ii) not
holding itself out to be responsible for any Indebtedness of the SPV or, other
than by reason of owning membership interests of the SPV, for any decisions or
actions relating to the SPV; (iii) having separate financial statements for the
SPV, which may be consolidated under the financial statements of Greif, Inc.;
(iv) taking such other actions as are necessary on its part to ensure that all
corporate and limited liability company procedures required by its and the SPV’s
respective organizational documents are duly and validly taken; (v) keeping
correct and complete records and books of account and corporate minutes; and
(vi) not acting in any manner that could foreseeably mislead others with respect
to the SPV’s separate identity. In addition to the foregoing, each Originator
shall take the following actions:

(A) maintain company records and books of account separate from those of the
SPV;

(B) continuously maintain as official records the resolutions, agreements and
other instruments underlying the transactions described in this Agreement;

(C) maintain an arm’s-length relationship with the SPV and shall not hold itself
out as being liable for any Indebtedness of the SPV;

(D) keep its assets and its liabilities wholly separate from those of the SPV;

 

14



--------------------------------------------------------------------------------

(E) not mislead third parties by conducting or appearing to conduct business on
behalf of the SPV or expressly or impliedly representing or suggesting that such
Originator is liable or responsible for any Indebtedness of the SPV or that the
assets of such Originator are available to pay the creditors of the SPV;

(F) at all times have stationery and other business forms and a mailing address
and telephone number separate from those of the SPV;

(G) at all times limit its transactions with the SPV only to those expressly
permitted hereunder or under any other Transaction Document; and

(H) comply in all material respects with (and cause to be true and correct in
all material respects) each of the facts and assumptions relating to it
contained in the opinion(s) of Vorys, Sater, Seymour and Pease LLP, delivered
pursuant to Section 5.1(m) of the Second Tier Agreement.

(q) No Sanctions. Such Originator is not a Sanctioned Person. To such
Originator’s knowledge, no Obligor was a Sanctioned Person at the time of
origination of any Receivable owing by such Obligor. Such Originator and its
Affiliates: (i) have less than 15% of their assets in Sanctioned Countries; and
(ii) derive less than 15% of their operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries. Neither such
Originator nor any of its Subsidiaries engages in activities related to
Sanctioned Countries except for such activities as are (A) specifically or
generally licensed by OFAC, or (B) otherwise in compliance with OFAC’s sanctions
regulations.

(r) Senior Credit Agreement. The transactions contemplated by this Agreement and
the other Transaction Documents constitute a “Permitted Accounts Receivable
Securitization” under and as defined in the Senior Credit Agreement, and the
execution, delivery and performance by each Originator of this Agreement and the
other Transaction Documents to which such Person is a party do not contravene or
constitute a default or breach under the Senior Credit Agreement.

SECTION 5.3 Notice of Breach. Upon discovery by an Originator of a breach of any
of the representations and warranties made by it in Sections 5.1 and 5.2, the
Originator shall give prompt written notice to the SPV within three (3) Business
Days of such discovery.

ARTICLE VI

COVENANTS

SECTION 6.1 Mutual Covenants. At all times from the date hereof to the Final
Payout Date, each Originator and the SPV shall:

(a) Compliance with Laws, Etc. Comply in all material respects with all Laws to
which it or its respective properties may be subject, and preserve and maintain
its corporate or limited liability company existence, rights, franchises,
qualifications and privileges, except to the extent any non-compliance would not
reasonably be expected to have a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(b) Reporting Requirements. Provide periodic financial statements, information
and reports as reasonably requested by the other party. All such statements,
information and reports shall be true and accurate in all material respects.

(c) Separate Business; Nonconsolidation. Not take any action that is
inconsistent with the terms of Sections 6.1(k)(i) or 6.1(l) of the Second Tier
Agreement or Section 5.2(p) hereof.

(d) Solvency of SPV. In the case of the SPV, ensure that (i) the fair value of
the assets of the SPV, at a fair valuation, will, at all times prior to the
Final Payout Date, exceed its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of the SPV, at
all times prior to the Final Payout Date, will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the SPV will, at all times prior
to the Final Payout Date, be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the SPV will not, at any time prior to the Final
Payout Date, have unreasonably small capital with which to conduct the business
in which it is engaged as such business is now conducted and is proposed to be
conducted.

SECTION 6.2 Affirmative Covenants of the Originator. At all times from the date
hereof to the Final Payout Date:

(a) Conduct of Business; Ownership. Each Originator shall continue to engage in
business of the same general type as now conducted by them (including businesses
reasonably related or incidental thereto) and do all things necessary to remain
duly organized, validly existing and in good standing in its jurisdiction of
formation and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect. The SPV
shall at all times be a wholly-owned Subsidiary of one of the Originators, each
of which at all times must be a direct or indirect Subsidiary of Greif, Inc.

(b) Furnishing of Information and Inspection of Records. Each Originator shall
furnish to the SPV or any Managing Agent from time to time such information with
respect to the Related Assets as the SPV or such Managing Agent may reasonably
request, including listings identifying the Obligor and the Unpaid Balance for
each Receivable. Each Originator shall, at any time and from time to time during
regular business hours upon reasonable notice (which shall be at least 2
Business Days), as requested by the SPV or any Managing Agent, permit the SPV or
such Managing Agent, or their respective agents or representatives, (i) to
examine and make copies of and take abstracts from all books, records and
documents (including computer tapes and disks) relating to the Conveyed
Receivables or other Related Assets, including the related Contracts and (ii) to
visit the offices and properties of such Originator for the purpose of examining
such materials described in clause (i), and to discuss matters relating to the
Conveyed Receivables, the Related Assets or such Originator’s performance
hereunder, under the Contracts and under the other Transaction Documents to
which such Person is a party with any of the officers, directors, employees or
independent public accountants of such Originator having knowledge of such
matters (but only in the presence of a Responsible Officer of the SPV); provided
that unless a Termination Event or Potential Termination Event shall have
occurred and be continuing, the Originator shall not be required to reimburse
the reasonable expenses of more than one (1) such visit per calendar year.

 

16



--------------------------------------------------------------------------------

(c) Keeping of Records and Books of Account. Each Originator shall maintain and
implement administrative and operating procedures (including an ability to
recreate records evidencing Conveyed Receivables and related Contracts in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, computer tapes, disks, records and other information
reasonably necessary or advisable for the collection of all Conveyed Receivables
(including records adequate to permit the daily identification of each new
Conveyed Receivable and all Collections of and adjustments to each existing
Conveyed Receivable). Each Originator shall give the SPV and the Agent prompt
notice of any material change in its administrative and operating procedures
referred to in the previous sentence (and the Agent will promptly forward such
notice to each Managing Agent).

(d) Performance and Compliance with Conveyed Receivables, Contracts and Credit
and Collection Policy. Each Originator shall (i) at its own expense, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Conveyed Receivables in accordance with the Credit and Collection Policy; and
(ii) timely and fully comply in all material respects with the Credit and
Collection Policy in regard to each Conveyed Receivable and the related
Contract.

(e) Notice of Agent’s Interest. In the event that any Originator shall sell or
otherwise transfer any interest in accounts receivable or any other financial
assets (other than as contemplated by the Transaction Documents), any computer
tapes or files or other documents or instruments provided by such Originator in
connection with any such sale or transfer shall disclose the SPV’s ownership of
the Conveyed Receivables and the Agent’s interest therein.

(f) Collections. The Originators have instructed, or shall instruct, all
Obligors to cause all Collections to be deposited directly to a Blocked Account
or to post office boxes to which only Blocked Account Banks have access and
shall instruct the Blocked Account Banks to cause all items and amounts relating
to such Collections received in such post office boxes to be removed and
deposited into a Blocked Account on a daily basis.

(g) Collections Received. Each Originator shall hold in trust, and deposit,
promptly, but in any event not later than two (2) Business Days following its
receipt thereof, to a Blocked Account all Collections received by it from time
to time.

(h) Blocked Accounts. Each Blocked Account shall at all times be subject to a
Blocked Account Agreement.

(i) Sale Treatment. No Originator shall treat the transactions contemplated by
this Agreement in any manner other than as a sale or contribution (as
applicable) of Conveyed Receivables by such Originator to the SPV, except to the
extent that such transactions are not recognized on account of consolidated
financial reporting in accordance with GAAP or are disregarded for tax purposes.
In addition, each Originator shall disclose (in a footnote or otherwise) in all
of its financial statements (including any such financial statements
consolidated with any other Person’s financial statements) the existence and
nature of the transaction contemplated hereby and the interest of the SPV in the
Conveyed Receivables and Related Assets.

 

17



--------------------------------------------------------------------------------

(j) Ownership Interest, Etc. Each Originator shall, at its expense, take all
action necessary or desirable to establish and maintain a valid and enforceable
ownership or first priority perfected security interest in the Conveyed
Receivables, the associated Related Assets and proceeds with respect thereto, in
each case free and clear of any Adverse Claim, in favor of the SPV, including
taking such action to perfect, protect or more fully evidence the interest of
the SPV and the Agent, as the Agent may request.

(k) Perfection Covenants. Each of the Originators shall comply with each of the
covenants set forth in Schedule I to this Agreement which are incorporated
herein by reference.

(l) Information for Servicer Report. Each Originator shall promptly deliver any
information, documents, records or reports with respect to the Conveyed
Receivables that the SPV shall require to complete the Servicer Report pursuant
to Section 2.8 of the Second Tier Agreement.

SECTION 6.3 Negative Covenants of the Originator. At all times from the date
hereof to the Final Payout Date, unless the Majority Investors shall otherwise
consent in writing:

(a) No Sales, Liens, Etc. After giving effect to the financing statement
amendments being filed as of the date hereof in respect of certain all asset
filings made by Bank of America, N.A., as agent under the Senior Credit
Agreement against the Originators, and except as otherwise provided herein and
in the Second Tier Agreement, no Originator shall sell, assign (by operation of
law or otherwise) or otherwise dispose of, or create or suffer to exist any
Adverse Claim upon (or the filing of any financing statement) or with respect to
(A) any of the Conveyed Receivables or Related Assets, or (B) any proceeds of
inventory or goods, the sale of which may give rise to a Receivable, or assign
any right to receive income in respect thereof.

(b) No Extension or Amendment of Receivables. Except as otherwise permitted in
Section 7.2 of the Second Tier Agreement, no Originator shall extend, amend or
otherwise modify the terms of any Conveyed Receivable, or amend, modify or waive
any term or condition of any Contract related thereto.

(c) No Change in Business or Credit and Collection Policy. No Originator shall
make any change in the character of its business or in the Credit and Collection
Policy, which change would, in either case, materially impair the collectability
of any Eligible Receivable or reasonably be expected to have a Material Adverse
Effect.

(d) No Mergers, Etc. No Originator shall consolidate or merge with or into, or
sell, lease or transfer all or substantially all of its assets to, any other
Person, unless (i) no Termination Event would be expected to occur as a result
of such transaction and (ii) such Person executes and delivers to the Agent and
each Managing Agent an agreement by which such Person assumes the obligations of
the applicable Originator hereunder and under the other Transaction Documents to
which it is a party, or confirms that such obligations remain enforceable
against it, together with such certificates and opinions of counsel as the Agent
or any Managing Agent may reasonably request.

 

18



--------------------------------------------------------------------------------

(e) Change in Payment Instructions to Obligors. No Originator shall add or
terminate any bank as a Blocked Account Bank or any account as a Blocked Account
to or from those listed in Schedule II of the Disclosure Letter or make any
change in its instructions to Obligors regarding payments to be made to any
Blocked Account, unless (i) such instructions are to deposit such payments to
another existing Blocked Account or to the Collection Account or (ii) the SPV
and the Agent shall have received written notice of such addition, termination
or change at least thirty (30) days prior thereto and the SPV and the Agent
shall have received a Blocked Account Agreement executed by each new Blocked
Account Bank or an existing Blocked Account Bank with respect to each new
Blocked Account reasonably acceptable to the SPV and the Agent, as applicable.

(f) Deposits to Blocked Accounts. No Originator shall deposit or otherwise
credit, or cause or permit to be so deposited or credited, any Excluded Amounts
to the Collection Account. If Excluded Amounts (including any inadvertent
deposits) are deposited into any Blocked Account, the applicable Originator(s)
will promptly identify such Excluded Amounts for segregation and removal from
such Blocked Account. Other than as permitted in the foregoing sentence, no
Originator will, or will permit any other Person to, commingle Collections or
other funds to which the SPV or any other Secured Party is entitled with any
other Excluded Amounts.

(g) Change of Name, Etc. No Originator shall change its name, identity or
structure (including pursuant to a merger) or the location of its jurisdiction
or formation or any other change which could render any UCC financing statement
filed in connection with this Agreement or any other Transaction Document to
become “seriously misleading” under the UCC, unless at least thirty (30) days
prior to the effective date of any such change the Originator delivers to the
SPV, the Agent and each Managing Agent (i) such documents, instruments or
agreements, executed by the applicable Originator(s) as are necessary to reflect
such change and to continue the perfection of the SPV’s and the Agent’s
ownership interests or security interests in the Conveyed Receivables and
Related Assets and (ii) if necessary, new or revised Blocked Account Agreements
executed by the Blocked Account Banks which reflect such change and enable the
Agent to continue to exercise its rights contained in Section 7.3 of the Second
Tier Agreement.

(h) Amendment of this Agreement. None of the Originators shall amend, modify or
supplement this Agreement or waive any provision hereof, in each case except
with the prior written consent of the Agent and the Majority Investors; nor
shall any Originator take any other action under this Agreement that would
reasonably be expected to result in a material adverse effect on the Agent, any
Managing Agent or any Investor.

 

19



--------------------------------------------------------------------------------

ARTICLE VII

TERM AND TERMINATION

SECTION 7.1 Term. This Agreement shall commence as of the Closing Date and shall
continue in full force and effect until the earliest of (a) the date after the
Final Payout Date designated by the SPV or the Originators as the termination
date at any time following sixty (60) day’s written notice to the other (with a
copy thereof to the Agent), (b) the occurrence of the Termination Date and
(c) the earliest date on which the (i) Minimum Capital Test is not satisfied and
(ii) the outstanding Deferred Purchase Price is greater than $0 (any such date
being a “Purchase Termination Date”); provided that the occurrence of the
Purchase Termination Date pursuant to this Section 7.1 shall not discharge any
Person from any obligations incurred prior to the Purchase Termination Date,
including any obligations to make any payments with respect to the interest of
the SPV in any Receivable sold prior to the Purchase Termination Date; and
provided further that (i) the rights and remedies of the SPV with respect to any
representation and warranty made or deemed to be made by any Originator pursuant
to this Agreement, (ii) the indemnification and payment provisions of
Article VIII, and (iii) the agreements set forth in Sections 2.2, 2.3, 2.4 and
9.9 shall survive any termination of this Agreement.

SECTION 7.2 Effect of Purchase Termination Date. Following the occurrence of the
Purchase Termination Date pursuant to Section 7.1, no Originator shall sell to,
and the SPV shall not purchase from any Originator, any Receivables or Related
Assets. No termination or rejection or failure to assume the executory
obligations of this Agreement in any Event of Bankruptcy with respect to any
Originator or the SPV shall be deemed to impair or affect the obligations
pertaining to any executed sale or executed obligations, including
pre-termination breaches of representations and warranties by any Originator or
the SPV. Without limiting the foregoing, prior to the Purchase Termination Date,
the failure of any Originator to deliver computer records of any Conveyed
Receivables or any reports regarding any Conveyed Receivables shall not render
such transfer or obligation executory, nor shall the continued duties of the
parties pursuant to Article IV or Section 8.1 render an executed sale executory.

ARTICLE VIII

INDEMNIFICATION

SECTION 8.1 Indemnities by the Originator. Without limiting any other rights
which the Originator Indemnified Parties may have hereunder or under applicable
Law, each Originator hereby agrees, jointly and severally, to indemnify the SPV
and its successors, transferees and assigns and all officers, directors,
shareholders, controlling persons, employees, counsel and other agents of any of
the foregoing (collectively, “Originator Indemnified Parties”) from and against
any and all damages, losses, claims, liabilities, costs and expenses, including
reasonable attorneys’ fees (which attorneys may be employees of any Originator
Indemnified Party) and disbursements (all of the foregoing being collectively
referred to as “Originator Indemnified Amounts”) awarded against or incurred by
any of them in any action or proceeding between any Originator and any of the
Originator Indemnified Parties or between any of the Originator Indemnified
Parties and any third party, in each case arising out of or as a result of this
Agreement, the other Transaction Documents, the ownership or maintenance, either
directly or indirectly, by the SPV or any other Originator Indemnified Party of
any interest in any Conveyed Receivable and Related Assets or any of the other
transactions contemplated hereby or thereby, excluding, however, (i) Originator
Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Originator Indemnified Party or (ii) recourse for
uncollectible Receivables, or (iii) any Excluded Taxes. Without limiting the
generality of the foregoing, each Originator shall indemnify each Originator
Indemnified Party for Originator Indemnified Amounts relating to or resulting
from:

 

20



--------------------------------------------------------------------------------

(a) any representation or warranty made by any Originator or any officers of any
Originator under or in connection with this Agreement, any of the other
Transaction Documents, any Servicer Report or any other information or report
delivered by any Originator pursuant hereto, or pursuant to any of the other
Transaction Documents which shall have been incomplete, false or incorrect in
any respect when made or deemed made;

(b) the failure by any Originator to comply with any applicable Law with respect
to any Receivable or the related Contract, or the nonconformity of any Conveyed
Receivable or the related Contract with any such applicable Law;

(c) the failure to vest and maintain vested in the SPV a first priority,
perfected ownership interest in the Conveyed Receivables and Related Assets,
free and clear of any Adverse Claim;

(d) the failure by any Originator, following a request from the Agent, to file,
or any delay in filing, financing statements, continuation statements, or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws with respect to any of the Conveyed Receivables and
Related Assets;

(e) any dispute, claim, offset or defense (other than discharge in bankruptcy)
or as a result of the uncollectibility of any Receivable) of the Obligor to the
payment of any Conveyed Receivable (including a defense based on such Receivable
or the related Contract not being the legal, valid and binding obligation of
such Obligor enforceable against it in accordance with its terms), or any other
claim resulting from the sale of merchandise or services related to such
Receivable or the furnishing or failure to furnish such merchandise or services,
or from any breach or alleged breach of any provision of the Conveyed
Receivables or the related Contracts restricting assignment of any Conveyed
Receivables;

(f) any failure of any Originator to perform its duties or obligations in
accordance with the provisions hereof;

(g) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with merchandise or services which are the subject of any Conveyed
Receivable;

(h) the transfer to the SPV of an interest in any Receivable other than an
Eligible Receivable;

(i) the failure by any Originator to comply with any term, provision or covenant
contained in this Agreement or any of the other Transaction Documents to which
it is a party or to perform any of its respective duties or obligations under
the Conveyed Receivables or related Contracts;

(j) the failure of any Originator to pay when due any sales, excise or personal
property taxes payable in connection with any of the Conveyed Receivables;

 

21



--------------------------------------------------------------------------------

(k) any repayment by any Originator Indemnified Party of any amount previously
distributed in reduction of Net Investment which such Originator Indemnified
Party believes in good faith is required to be made;

(l) the commingling by any Originator of Collections at any time with any other
funds;

(m) any investigation, litigation or proceeding related to this Agreement, any
of the other Transaction Documents, the use of proceeds of purchases by any
Originator, the ownership of the Asset Interest, or any Conveyed Receivable or
Related Asset;

(n) failure of any Blocked Account Bank to remit any amounts held in the Blocked
Accounts or any related lock-boxes pursuant to the instructions of the Servicer,
the SPV, any Originator or the Agent (to the extent such Person is entitled to
give such instructions in accordance with the terms hereof, of the Second Tier
Agreement and of any applicable Blocked Account Agreement) whether by reason of
the exercise of set-off rights or otherwise;

(o) any inability to obtain any judgment in or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of any Originator to qualify to do business or file any notice of
business activity report or any similar report;

(p) any attempt by any Person to void, rescind or set-aside any transfer by any
Originator to the SPV of any Conveyed Receivable or Related Assets under
statutory provisions or common law or equitable action, including any provision
of the Bankruptcy Code or other insolvency law;

(q) any action taken by any Originator or the Servicer (if the Servicer is an
Affiliate or designee of an Originator) in the enforcement or collection of any
Conveyed Receivable (unless such action was directed by the Agent or the
Investors in bad faith or with gross negligence or willful misconduct);

(r) the use of the proceeds of any Purchase hereunder; or

(s) any and all amounts paid or payable by the SPV pursuant to Sections 9.3, 9.4
or 9.5 of the Second Tier Agreement.

ARTICLE IX

MISCELLANEOUS PROVISIONS

SECTION 9.1 Waivers; Amendments. (a) No failure or delay on the part of the SPV
in exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law.

 

22



--------------------------------------------------------------------------------

(b) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed by each of the parties
hereto and consented to in writing by the Agent and the Majority Investors.

SECTION 9.2 Notices. All communications and notices provided for hereunder shall
be provided in the manner described in the Notice Letter Agreement.

SECTION 9.3 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

SECTION 9.4 Integration. This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

SECTION 9.5 Severability of Provisions. If any one or more of the provisions of
this Agreement shall for any reason whatsoever be held invalid, then such
provisions shall be deemed severable from the remaining provisions of this
Agreement and shall in no way affect the validity or enforceability of such
other provisions.

SECTION 9.6 Counterparts; Facsimile Delivery. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery by facsimile or e-mail of an executed signature page of this
Agreement shall be effective as delivery of an executed counterpart hereof.

SECTION 9.7 Successors and Assigns; Binding Effect. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns and shall also inure to the benefit of the parties to the
Second Tier Agreement and their respective successors and assigns; provided that
none of the Originators nor the SPV may assign any of its rights or delegate any
of its duties hereunder or under any of the other Transaction Documents to which
it is a party without the prior written consent of each Managing Agent. Each
Originator acknowledges that the SPV’s rights under this Agreement may be
assigned to the Agent, on behalf of the Investors, under the Second Tier
Agreement and consents to such assignment and to the exercise of those rights
directly by the SPV, to the extent permitted by the Second Tier Agreement.

SECTION 9.8 Costs, Expenses and Taxes. In addition to its obligations under
Section 8.1, each Originator agrees to pay on demand (a) all costs and expenses
(including attorneys’, accountants’ and other third parties’ fees and expenses,
any filing fees and expenses incurred by officers or employees of the SPV or its
assigns) incurred by the SPV and its assigns in connection with the enforcement
of, or any actual or claimed breach of, this Agreement, including the reasonable
attorneys’ fees and expenses incurred in connection with the foregoing or in
advising such Persons as to their respective rights and remedies under this
Agreement in connection with any of the foregoing and (b) all stamp and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, other than taxes
based upon income.

 

23



--------------------------------------------------------------------------------

SECTION 9.9 No Proceedings; Limited Recourse. Each Originator covenants and
agrees, for the benefit of the parties to the Second Tier Agreement, that it
shall not institute against SPV, or join any other Person in instituting against
SPV, any proceeding of a type referred to in the definition of Event of
Bankruptcy until one (1) year and one (1) day after the Final Payment Date. In
addition, all amounts payable by the SPV to an Originator pursuant to this
Agreement shall be payable solely from funds available for that purpose pursuant
to Section 2.14 of the Second Tier Agreement.

SECTION 9.10 Further Assurances. The SPV and each Originator agree to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the other party more fully to
effect the purposes of this Agreement.

[SIGNATURES FOLLOW]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the SPV and each Originator have caused this Sale Agreement
to be duly executed by their respective officers as of the day and year first
above written.

 

GREIF PACKAGING LLC,

as an Originator

By:   /Nadeem Sarwat Ali/ Name: Nadeem S. Ali Title: Vice President & Treasurer

DELTA PETROLEUM COMPANY, INC.,

as an Originator

By:   /Nadeem Sarwat Ali/ Name: Nadeem S. Ali Title: Treasurer

AMERICAN FLANGE & MANUFACTURING CO., INC.,

as an Originator

By:   /Nadeem Sarwat Ali/ Name: Nadeem S. Ali Title: Treasurer

OLYMPIC OIL LTD.,

as an Originator

By:   /Nadeem Sarwat Ali/ Name: Nadeem S. Ali Title: Treasurer

TRILLA-ST. LOUIS CORPORATION,

as an Originator

By:   /Nadeem Sarwat Ali/ Name: Nadeem S. Ali Title: Treasurer

Sale Agreement



--------------------------------------------------------------------------------

GREIF RECEIVABLES FUNDING LLC, as the SPV By:   /Nadeem Sarwat Ali/ Name: Nadeem
S. Ali Title: Treasurer

 

Acknowledged and Consented to: GREIF, INC., By:   /Nadeem Sarwat Ali/ Name:
Nadeem S. Ali Title: Vice President & Treasurer

 

Sale Agreement



--------------------------------------------------------------------------------

SCHEDULE I

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in this
Agreement, each Originator hereby represents, warrants, and covenants as
follows:

General

1. The First Tier Agreement creates a valid and continuing security interest (as
defined in UCC Section 9-102) in the Conveyed Receivables and Related Assets in
favor of the SPV, which security interest is prior to all other Adverse Claims,
and is enforceable as such as against creditors of and purchasers from the
Originators.

2. The Conveyed Receivables constitute “accounts” within the meaning of UCC
Section 9-102. The rights of the Originators under the First Tier Agreement
constitute “general intangibles” within the meaning of UCC Section 9-102.

3. Each Originator has taken all steps necessary to perfect its security
interest against the applicable Obligors in the Conveyed Receivables and Related
Assets (if any) securing the Conveyed Receivables.

Creation

4. Immediately prior to the transfer and assignment herein contemplated, each
Originator had good title to the Conveyed Receivables transferred by it to the
SPV under the First Tier Agreement, and was the sole owner thereof, free and
clear of all Adverse Claims and, upon the transfer thereof, the SPV shall have
good title to such Conveyed Receivables, and will (i) be the sole owner thereof,
free and clear of all liens, encumbrances, security interests, and rights of
others, or (ii) have a first priority security interest in such Conveyed
Receivables, and the transfer or security interest has been perfected under the
UCC. No Originator has taken any action to convey any right to any Person that
would result in such Person having a right to payments due under the Conveyed
Receivables, except as contemplated by the First Tier Agreement and the other
Transaction Documents.

Perfection

5. Each Originator has taken or will have taken all steps reasonably necessary
to assist the SPV to cause, within ten (10) days after the effective date of the
First Tier Agreement, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the sale of, or security interest in, the Conveyed Receivables
and the rights of the SPV under the First Tier Agreement from SPV to the Agent.

 

Schedule I-1



--------------------------------------------------------------------------------

Priority

6. Other than the transfer of the Conveyed Receivables under the First Tier
Agreement, none of the Originators has pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Conveyed Receivables or
the Related Assets.

7. None of the Originators has any knowledge of any judgment, ERISA or tax lien
filings against it which would reasonably be expected to have a Material Adverse
Effect.

8. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the Perfection Representations contained in this Schedule
shall be continuing, and remain in full force and effect until such time as all
obligations under the First Tier Agreement have been finally and fully paid and
performed.

9. In order to evidence the interests of the SPV under the First Tier Agreement,
each Originator shall, from time to time, take such action, or execute and
deliver such instruments (other than filing financing statements) as may be
necessary (including such actions as are requested in writing by the Agent) to
maintain the SPV’s ownership interest and to maintain and perfect, as a
first-priority interest, the SPV’s security interest in the Conveyed Receivables
and the other Related Assets. The Originators shall, upon the request of the
Agent, from time to time and within the time limits established by Law, prepare
and present to the Agent for the Agent’s authorization and approval all
financing statements, amendments, continuations or other filings necessary to
continue, maintain and perfect as a first-priority interest the SPV’s interest
in the Conveyed Receivables and other Related Assets. The Agent’s approval of
such filings shall authorize the Originators to file such financing statements
under the UCC. Notwithstanding anything else in the Transaction Documents to the
contrary, the Originators shall not have any authority to file a termination,
partial termination, release, partial release, or any amendment that deletes the
name of a debtor or excludes collateral of any such financing statements,
without the prior written consent of the Agent.

 

Schedule I-2